IN THE COURT OF APPEALS OF IOWA

                                  No. 14-1546
                            Filed February 11, 2015

IN THE INTEREST OF W.C. and E.C.,
      Minor Children,

L.C., Mother,
       Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Hamilton County, Paul B. Ahlers,

District Associate Judge.



      The mother appeals the termination of her parental rights to two children.

AFFIRMED.



      Justin Deppe of Deppe Law Office, Jewell, for appellant.

      Thomas J. Miller, Attorney General, Kathrine S. Miller-Todd, Assistant

County Attorney, and Patrick Chambers, County Attorney, for appellee.

      Justin Kroona of Kroona Law Office, Webster City, for father.

      Douglas Cook, Jewell, attorney and guardian ad litem for minor children.



      Considered by Vogel, P.J., and Doyle and McDonald, JJ.
                                         2



MCDONALD, J.

       Laura appeals the juvenile court’s order terminating her parental rights to

her children, W.C. and E.C., pursuant to Iowa Code 232.116(1)(f) (2013). On

appeal, Laura contends there is not clear and convincing evidence “the child[ren]

cannot be returned to the custody of the child's parents as provided in section

232.102.” Iowa Code § 232.116(1)(f)(4). She also contends the termination of

her parental rights is not in the children’s best interests. We disagree, and we

affirm the order terminating Laura’s parental rights.

       Our review in this case is de novo. See In re A.M., 843 N.W.2d 100, 110

(Iowa 2014). The juvenile court’s findings of fact and conclusions of law are

thorough, supported by record evidence, and without error, and we adopt them

as our own without repeating them in full herein. In sum, the mother has five

children all of whom she has subjected to or is subjecting to harm.            Laura

previously consented to the termination of her parental rights to her two oldest

children. The two middle children—the children at issue in this case—have been

subjected to harm, including emotional, physical, and sexual abuse. They both

suffer from a variety of mental conditions: one child has been placed in a

children’s psychiatric hospital; the other child has been hospitalized in a

psychiatric unit. At the time of the termination hearing, the mother was not able

to assume care of the children because she was cohabiting with her paramour,

the father of the fifth and youngest child, who sexually abused a young female

relative, which the mother refuses to believe.          In addition to the emotional,

physical, and sexual abuse, the children have been subjected to constant turmoil
                                          3



and instability, including the mother’s erratic behavior, frequent changes of

address, and abandonment on more than one occasion when the mother simply

left them in the care of others.

       The State has proved by clear and convincing evidence that the mother’s

parental rights should be terminated pursuant to section 232.116(1)(f) and that

termination of the mother’s rights is in the best interest of the children. See, e.g.,

In re C.A., No. 13-1987, 2014 WL 1234470, at *3 (Iowa Ct. App. Mar. 26, 2014)

(affirming termination or rights where mother continued to reside with paramour

who sexually abused child and citing cases).         The juvenile court’s order is

affirmed without further opinion. See Iowa Ct. R. 21.26(1)(a), (b), (e).

       AFFIRMED.